NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2209
                                       ___________

                                  NASIR FINNEMEN,
                                             Appellant

                                             v.

                      DELAWARE RIVER PORT AUTHORITY;
                           OFFICER KHARY BULLOCK
                      ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 1-13-cv-04802)
                       District Judge: Honorable Renee M. Bumb
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 17, 2016

               Before: FISHER, SHWARTZ and COWEN, Circuit Judges

                            (Opinion filed: February 18, 2016)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                              1
       Pro se litigant Nasir Finnemen appeals the District Court’s denial of his motion to

file an appeal out of time. We will affirm. 1

       In 2013, Finnemen filed a civil rights complaint in U.S. District Court in Camden,

New Jersey, alleging excessive force against the Delaware River Port Authority and

Delaware River Port Authority Officer Khary Bullock. The alleged incident took place

October 3, 2009, and Finnemen filed his complaint August 3, 2013. The District Court

dismissed the complaint because the statute of limitations for bringing such actions is two

years, making the complaint almost two years late. The District Court later denied

Finnemen’s motion to reopen on February 27, 2014. Some nine months later, on

December 2, 2014, Finnemen filed a notice of appeal and a motion for leave to file the

appeal out of time.

       The District Court denied Finnemen’s motion to appeal out of time, finding his

motion untimely under Fed. R. App. P. 4(a)(5). In the alternative, the District Court

found that, even if Finnemen had filed a timely motion for an extension of the appellate

deadline, he had not shown excusable neglect or good cause as required by Fed. R. App.

P. 4(a)(5)(A).

       We have jurisdiction pursuant to 28 U.S.C. § 1291. The District Court’s denial of

Finnemen’s Rule 4(a)(5) motion is subject to review for abuse of discretion. See

Ramseur v. Beyer, 921 F.2d 504, 506 (3d Cir. 1990).


1
 Finnemen has filed a motion to file a supplement appendix. We grant that motion, and
we have reviewed Finnemen’s submission.
                                            2
      We find the District Court did not abuse its discretion. In this case, Finnemen has

not complied with the filing 30-day deadline for seeking an extension of time to appeal

under Fed. R. App. P. 4(a)(5). Finnemen’s motion is also outside the 180-day period for

reopening an appeal under Fed. R. App. P. 4(a)(6). Therefore, we will affirm.




                                            3